DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 3-13 in the reply filed on 23 November 2020 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 November 2020.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 11 April 2019 has been entered in full. Claim 2 is canceled.  Claims 14-19 are withdrawn from further consideration as discussed above.  Claims 1 and 3-13 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is directed to a method, but fails to recite any method steps.  Consequently, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Breit et al. (US 8,192,735 B2; issued 05 June 2012).
Breit et al. teach a method of screening compounds for having GDF15 agonistic or antagonistic activity on weight, which is an agonistic or antagonistic activity mediated by GFRAL signaling.  See col. 6 li. 34 to col. 7 li. 14.  
. 

Claim(s) 1, 3, and 5-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 2017/0299608 A1; effectively filed 04 March 2016).
Hsu et al. teach a method of screening compounds for having GDF15 agonistic or antagonistic activity, whereby said compounds have the ability to induce or reduce GFRAL-mediated signaling, wherein the method comprises the steps:
(a) contacting a test cell expressing human GFRAL with a test compound such as a fusion protein, or a composition comprising the compound, such as those obtainable from a library or extract;
(b) contacting a control cell lacking GFRAL expression;
(c) measuring levels of GDF15 biological activity in the test and control cells, wherein the levels of GDF15 biological activity are measured using a reporter signal;
(d) comparing the levels, wherein when the level in the test cell is higher than the control, the compound has GDF15 agonistic activity and wherein when the level in the test cell is lower than the controls, the compound has GDF15 antagonistic activity.

Hsu et al. do not expressly teach that GDF15 biological activity comprises phosphorylation of tyrosine, Akt, Erk1/2, or PLCγ1 as per instant claims 5-8.  However, these biological activities are inherent to GDF15.  Accordingly, carrying out the method of Hsu et al. necessarily and inherently involves these GDF15 activities.  

Claim Objections
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
22 January 2021